DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/001,910. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Feb 1, 2021 has been entered.
 

Status of Claims
Claim(s) 21-40 is/are currently pending and has/have been examined.
Claim(s) 31-40 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Feb 1, 2021 has been entered. Applicant’s Remarks filed on Feb 1, 2021 have been considered as follows.
	Based on the Amendments to the Specification, and Page(s) 8-9 of Applicant’s Remarks, the Specification Objections have been withdrawn. 
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, the previous Claim Interpretations and 112(b) rejections are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 11-15 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Information Disclosure Statement
	The information disclosure statement(s) filed Feb 1, 2021 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 24, the recitation “wherein the pH of the reagent ranges from 4 to 7” is unclear. The examiner first notes that the pH of the reagent may change when mixed with a sample. Is Applicant intending to claim the pH of resulting mixture, or simply the pH of the reagent? If Applicant is intending to claim the latter, the examiner further notes that a solid reagent would not have a pH value in its solid state. Is the reagent limited to a liquid form? How is the reagent contained within the substrate? What are the metes and bounds of such a container/containing structure? To further prosecution, the examiner will interpret prior art to read on the claim if either a liquid reagent or a reagent-fluid mixture has the claimed pH. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

21-22, 25, 28-29, 31-33 and 38-40 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tsai et al (US 2013/0267032).

	Regarding Claim 21, Tsai teaches a method of analyzing a fluid including an analyte (see Tsai: Abstract), the method comprising:
providing a substrate, wherein the substrate contains a plurality of visible colors (see Tsai: “specimen test strip 200 includes a color calibration area 204… color calibration area 204 may be a color chart having an arrangement of known color samples”, [0036]-[0037]) and a white area (see Tsai: “color calibration area 204 may be a gray card of known reflectance (e.g., 18%) that serves as a white balance reference for color correction”, [0036]; “color calibration area 204 may include a white ring around reaction area 102”, [0042])
mixing the fluid including the analyte and a reagent to form an analyte-reagent mixture, causing a reaction resulting in a post-reaction analyte color, wherein the analyte-reagent mixture is on the substrate (see Tsai: “Specimen test strip 200 includes a reaction area 202 to receive a specimen sample. Reaction area 202 includes reagents to chemically react with the analyte in the specimen sample and produce one or more color parameters that are proportional to the value of a characteristic of the analyte in the specimen sample”, [0035])
obtaining a digital image, including the plurality of visible colors, the white area and the post-reaction analyte color (see Tsai: “using an imaging device 208 on computing device 210, a user captures an image 212 of reaction area 202 and at least one of color calibration area 204”, [0039])
applying white point balancing to the digital image (see Tsai: “diagnostic application determines the color of reaction area 202 using color calibration area 
and using the digital image, associating the post-reaction analyte color to a level of the analyte in the fluid (see Tsai: “diagnostic application averages the values for the one or more color parameters and correlates the one or more averaged color parameters to the value of the analyte characteristic (e.g., the concentration level of glucose in blood)”, [0043]. 

Regarding Claim 22, Tsai teaches all the limitations as applied to Claim 21 and further teaches wherein the analyte is saliva (see Tsai: “Various fluids may be tested, such as but not limited to blood, interstitial fluid, urine, saliva, and other bodily fluids”, [0098]).

Regarding Claim 25, Tsai teaches a method of analyzing a fluid including an analyte (see Tsai: Abstract), the method comprising:
providing a substrate, wherein the substrate contains a plurality of visible colors (see Tsai: “specimen test strip 200 includes a color calibration area 204… color calibration area 204 may be a color chart having an arrangement of known color samples”, [0036]-[0037]) and a white area (see Tsai: “color calibration area 204 may be a gray card of known reflectance (e.g., 18%) that serves as a white balance reference for color correction”, [0036]; “color calibration area 204 may include a white ring around reaction area 102”, [0042])
mixing the analyte and the reagent to form on the substrate having a post-reaction analyte color (see Tsai: “Specimen test strip 200 includes a reaction 
obtaining a digital image, including the plurality of visible colors, the white area and the post-reaction analyte color (see Tsai: “using an imaging device 208 on computing device 210, a user captures an image 212 of reaction area 202 and at least one of color calibration area 204”, [0039])
reducing errors in the digital image caused by light sources and ambient reflections (see Tsai: “the diagnostic application calibrates the illumination of image 212 before using color calibration area 204 and temperature calibration area 206. The diagnostic application estimates an illumination profile of reaction area 202 to determine if the illumination is uniform… diagnostic application corrects the illumination of image”, [0042]).
and using the digital image, associating the post-reaction analyte color to a level of the analyte in the fluid (see Tsai: “diagnostic application averages the values for the one or more color parameters and correlates the one or more averaged color parameters to the value of the analyte characteristic (e.g., the concentration level of glucose in blood)”, [0043]). 

	Regarding Claim 28, Tsai teaches all the limitations as applied to Claim 25 and further teaches wherein the reagent is an enzyme formulation (see Tsai: [0035]).

Regarding Claim 29, Tsai teaches a system for enabling the analysis of an analyte in a fluid (see Tsai: Abstract), the system comprising:
a substrate having,
a collection area for collecting the fluid including the analyte (see Tsai: “Specimen test strip 200 includes a reaction area 202 to receive a specimen sample”, [0035]) and having a reagent to provide the analyte with a post-reaction analyte color (see Tsai: “Reaction area 202 includes reagents to chemically react with the analyte in the specimen sample and produce one or more color parameters that are proportional to the value of a characteristic of the analyte in the specimen sample”, [0035])
a white area and a plurality of visible colors (see Tsai: “specimen test strip 200 includes a color calibration area 204… color calibration area 204 may be a color chart having an arrangement of known color samples”, [0036]-[0037]; “color calibration area 204 may be a gray card of known reflectance (e.g., 18%) that serves as a white balance reference for color correction”, [0036]; “color calibration area 204 may include a white ring around reaction area 102”, [0042])
a computer including an imaging device for obtaining a digital image of the plurality of visible colors, the white area and the post-reaction analyte color (see Tsai: “using an imaging device 208 on computing device 210, a user captures an image 212 of reaction area 202 and at least one of color calibration area 204”, [0039]), the computer adapted to apply white point balancing to the digital image (see Tsai: “diagnostic application determines the color of reaction area 202 using color calibration area 204 in image 212… When color calibration area 204 is a gray card, the diagnostic application manipulates image 212 until gray card 204 in image 212 has the proper white balance and then reads the color of reaction area 202”, [0040]; The examiner notes that the description of “manipulates image until it has the proper white balance” describes white point balancing) and 

Regarding Claim 31, Tsai teaches all the limitations as applied to Claim 29 and further teaches wherein the computer comprises a portable computer including a camera as the imaging device (see Tsai: “computing device 210 may be a smart phone”, [0039]).

Regarding Claim 32, Tsai teaches all the limitations as applied to Claim 29 and further teaches wherein the computer is adapted to display the post-reaction analyte color to a user (see Tsai: “Multiple images 212 may captured so that a steady image without any blurring may be selected from images 212”, [0054]; Tsai obtains an image that describes the colors seen in the device, see also Claim 1).

Regarding Claim 33, Tsai teaches all the limitations as applied to Claim 29 and further teaches wherein the computer is adapted to convert the post-reaction analyte color to a numeric value or a discrete range of values (see Tsai: “FIG. 22 is a chart 2200 illustrating curves plotting the change in a first color component (e.g., red) of the reaction area over time for values of an analyte characteristic (e.g., glucose level in blood)”, [0096]).

	Regarding Claim 38, Tsai teaches all the limitations as applied to Claim 21 and further teaches wherein a portion of the substrate for receiving the fluid is white in color (see Tsai: “color calibration area 204 may include a white ring around reaction area 102”, [0042]).



Regarding Claim 40, Tsai teaches all the limitations as applied to Claim 25 and further teaches further including the step of providing a set of computer readable instructions on a remote computer device capable of performing operations on digital images, the computer readable instructions comprising: instructions for white point balancing; instructions for reducing errors caused by light sources and ambient reflections; and instructions for associating the analyte level from the fluid with a color range (see Tsai: “using an imaging device 208 on computing device 210, a user captures an image 212 of reaction area 202 and at least one of color calibration area 204”, [0039];: “diagnostic application determines the color of reaction area .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2013/0267032). 

	Regarding Claim 23, Tsai teaches all the limitations as applied to Claim 21. Tsai teaches mixing the analyte and the reagent (see Claim 21) and teaches that reaction areas have different concentrations of one or more of the reagents (see Tsai: [0073]). 
	Tsai does not explicitly teach wherein the ratio of analyte to reagent ranges from 1:1 to 1:15.
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the ratio of analyte to reagent to be any number, including from 1:1 to 1:15, as this would have resulted in an expected result, including that of obtaining a color change or variations in color change. Further, as the amount of analyte in a fluid varies, the ratios set forth could be easily envisioned as one of the possibilities of a resulting mix. As the ratio of analyte to reagents is a variable that can be modified, among others, by adjusting the amount of analyte or reagent, with said ratio changing as said analyte or reagent is changed, the ratio would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the ratio by modifying the analyte or reagent concentrations in the apparatus of Tsai to obtain the ratios from 1:1 to 1:15. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, the invention disclosed in Tsai reads upon Claim 23 as it necessarily achieves a ratio of analyte and reagent. 


Regarding Claim 24, Tsai teaches all the limitations as applied to Claim 4. Tsai teaches mixing the analyte (in saliva) and the reagent (see Claim 4). Tsai also teaches that the reagent can be an enzyme (would require physiological pH to function) (see Tsai: [0035])
	Tsai does not explicitly teach the pH of the reagent, as per the 112b interpretation.
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the pH of the reagent to be any pH required by the reaction and/or reagent, including choosing a pH from 4 to 7. The examiner notes that the criticality of the pH has not been described and could simply be a choice depending on the reagent being used and/or the analyte being measured, where the pH would be a design choice and would result in the reagent working as intended. The examiner also notes that a reagent that does not affect pH would result in the analyte-reagent mixture having a pH corresponding to the fluid (i.e. saliva, see Claim 21, which is known to have a pH of about 6.7).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the pH of the reagent of the reaction of Tsai, including choosing a pH from 4 to 7, as this would have had resulted in the reagent working as intended, such as an enzyme working at a physiological pH. 

Regarding Claim 26, Tsai teaches all the limitations as applied to Claim 25. Tsai teaches mixing saliva and the reagent (see Claim 25) and teaches that reaction areas have different concentrations of one or more of the reagents (see Tsai: [0073]. 

However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the ratio of saliva to reagent to be any number, including from 1:1 to 1:15, as this would have resulted in an expected result, including that of obtaining a color change or variations in color change. Further, as the amount of saliva obtained from a sample varies, the ratios set forth could be easily envisioned as one of the possibilities of a resulting mix. As the ratio of saliva to reagents is a variable that can be modified, among others, by adjusting the amount of saliva or reagent, with said ratio changing as said saliva or reagent is changed, the ratio would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the ratio by modifying the saliva or reagent concentrations in the apparatus of Tsai to obtain the ratios from 1:1 to 1:15. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, the invention disclosed in Tsai reads upon Claim 23 as it necessarily achieves a ratio of saliva and reagent. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the ratio of reagent to analyte of the reaction of Tsai as this would have had the expected result of performing a color-change reaction indicative of the amount of analyte in the sample as described by Tsai. 


	Tsai does not explicitly teach the pH of the reagent, as per the 112b interpretation.
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the pH of the reagent to be any pH required by the reaction and/or reagent, including choosing a pH from 4 to 7. The examiner notes that the criticality of the pH has not been described and could simply be a choice depending on the reagent being used and/or the analyte being measured, where the pH would be a design choice and would result in the reagent working as intended. The examiner also notes that a reagent that does not affect pH would result in the analyte-reagent mixture having a pH corresponding to the fluid (i.e. saliva, see Claim 21, which is known to have a pH of about 6.7).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the pH of the reagent of the reaction of Tsai, including choosing a pH from 4 to 7, as this would have had resulted in the reagent working as intended, such as an enzyme working at a physiological pH. 


Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2013/0267032) and in view of Deans et al (CN 105074438, see attached document and machine translation).

Regarding Claim 30, Tsai teaches all the limitations as applied to Claim 29. Tsai teaches the collection area.
Tsai does not teach wherein the substrate comprises a stick including a series of grooves separated by ridges. 

	It would have been obvious to one skilled in the art before the filing date of the invention to modify the collection area of Tsai to comprise a rolling substrate as taught by Deans, further modifying the dimensions of said fibers and voids to be as desired, because Deans teaches that this structure exhibits enhanced sample collection efficiency such as by including grooves to procure a larger volume sample (see Deans: Page 5-6/69 of the attached document).


Claim(s) 34-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2013/0267032) and in view of Ly (US 5,168,042).

Regarding Claim 34, Tsai teaches all the limitations as applied to Claim 29. Tsai teaches the reagent and the substrate (see Claim 29).
Tsai does not teach “further including a container including the reagent, the container adapted for receiving the substrate”. 
However, Ly teaches the analogous art of methods and systems for determining analyte concentration through colorimetric and visual means (see Ly: Abstract). Ly teaches that containers can be built to contain all the necessary reagents and catalysts for a reaction (see Ly: Column 7, line 45-65). Ly also teaches that the sample to be analyzed is placed on the solid support and dipped into the solution supplying the reagents (see Ly: Column 14, line 2-6). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Tsai to have a container with the reagents for the reaction as in Ly, 

Regarding Claim 35, Tsai teaches all the limitations as applied to Claim 29. Tsai teaches the reagent and the substrate (see Claim 29).
Tsai does not teach “further including a container, the container adapted to receive the substrate”. 
However, Ly teaches the analogous art of methods and systems for determining analyte concentration through colorimetric and visual means (see Ly: Abstract). Ly teaches that containers can be built to contain all the necessary reagents and catalysts for a reaction (see Ly: Column 7, line 45-65). Ly also teaches that the sample to be analyzed is placed on the solid support and dipped into the solution supplying the reagents (see Ly: Column 14, line 2-6). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Tsai to have a container with the reagents for the reaction as in Ly, because Tsai teaches that this allows dipping of a sample placed on a solid support to be dipped into a solution supplying the reagents (see Ly: Column 14, line 2-6). The examiner notes that the act of dipping would require that the container be capable of receiving the substrate.

Modified Tsai teaches the container for receiving the substrate (see above) and also teaches plurality of visible colors in the test strip (see Tsai: “specimen test strip 200 includes a color calibration area 204… color calibration area 204 may be a color chart having an arrangement of known color samples”, [0036]-[0037]; “color calibration area 204 may be a gray card of known reflectance (e.g., 18%) that serves as a white balance reference for color correction”, [0036]; “color calibration area 204 may include a white ring around reaction area 102”, [0042]).

However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have modified the container to have the plurality of visible colors as opposed to having it on the test strip, as this would have been an option easily envisioned by one of skill in the art that would have had a predictable result (being able to have the color scale of visible colors on hand for the reaction). 

Regarding Claim 37, Tsai teaches all the limitations as applied to Claim 29. Tsai teaches the reagent and the substrate (see Claim 21).
Tsai does not teach “further including the step of exposing the fluid and analyte to the reagent by inserting the substrate into the reagent in a container”. 
However, Ly teaches the analogous art of methods and systems for determining analyte concentration through colorimetric and visual means (see Ly: Abstract). Ly teaches that containers can be built to contain all the necessary reagents and catalysts for a reaction (see Ly: Column 7, line 45-65). Ly also teaches that the sample to be analyzed is placed on the solid support and dipped into the solution supplying the reagents (see Ly: Column 14, line 2-6). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Tsai to have a container with the reagents for the reaction as in Ly, because Tsai teaches that this allows dipping of a sample placed on a solid support to be dipped into a solution supplying the reagents (see Ly: Column 14, line 2-6). 


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2013/0267032) and in view of Ly (US 5,168,042) and in further view of Polwart et al (US 2014/0154789).

Regarding Claim 36, modified Tsai teaches all the limitations as applied to Claim 35. Modified Tsai teaches the container and the substrate (see modification of Claim 35). 
Modified Tsai does not explicitly teach “wherein the container includes a placement indicator to indicate proper placement of the substrate in relation to the plurality of visible colors”. 
However, Polwart teaches the analogous art of a testing apparatus for measuring analytes using colorimetric analyses (see Polwart: Abstract). Polwart teaches that the test strip or the housing may be located on the image by use of reference shapes, prints or patterns that are then used to determine the orientation of the device and to scale the image (see Polwart: [0134]-[0136]; Fig 10). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of modified Tsai to include reference shapes, prints or patterns on the container as suggested by Polwart, because Polwart teaches that reference shapes, prints or patterns can be used to determine the orientation of the device and to scale the image (see Polwart: [0134]-[0136]; Fig 10).


Response to Arguments
Applicant's Arguments, filed on Feb 1, 2021, towards the previous prior art rejections on Page(s) 11-15 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. 


Other References Cited 

Xiao et al. (US 2007/0092407), as being relevant to the art of white point balancing against reference materials that can range from white to black in test strips (see Xiao: [0064]; [0066]; [0084]; [0093]; [0098]; [0102])
Burg et al. (US 2015/0308961), as being relevant to the art of white point balancing against white colors in test strips (see Burg: [0101]-[0105]; [0112]) 
Irina et al (US 2012/0165626), as being relevant to the art of white point balancing using white areas in colorimetric assays (see Irina: [0144])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/J.C.L./Examiner, Art Unit 1797                                                               
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797